    Case 1:18-cv-05398-DLI-VMS Document 65-4 Filed 02/05/21 Page 1 of 6 PageID #: 1901


David Yeger

From:                        JOHN REICHMAN <john@johnreichmanlaw.com>
Sent:                        Friday, February 5, 2021 8:45 AM
To:                          David Yeger
Subject:                     FW: Confidentiality order
Attachments:                 Confidentiality Order v1.docx




John H. Reichman
Johnreichmanlaw LLC
john@johnreichmanlaw.com
917.626.8025
www.johnreichmanlaw.com

From: JOHN REICHMAN
Sent: Wednesday, February 3, 2021 8:58 AM
To: David Olasov <dolasov@olasov.com>
Cc: Theodore Boutrous (TBoutrous@gibsondunn.com) <TBoutrous@gibsondunn.com>
Subject: Confidentiality order

Here’s our suggested order. Please let us know when you are available to talk.

John H. Reichman
Johnreichmanlaw LLC
john@johnreichmanlaw.com
917.626.8025
www.johnreichmanlaw.com




                                                   1
Case 1:18-cv-05398-DLI-VMS Document 65-4 Filed 02/05/21 Page 2 of 6 PageID #: 1902




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ROSLYN LA LIBERTE,                                    Case No.: 1:18-cv-05398-DLI-VMS

                                    Plaintiff,          CONFIDENTIALITY ORDER

                    - against -

  JOY REID,

                                    Defendant.

         It is hereby ordered that the following provisions shall govern claims of confidentiality in

  these proceedings:

         1.      The following documents and information may be designated as “confidential,”

  provided such documents are not public and have not previously been disclosed by the producing

  party to anyone except those in its employment or those retained by it [check all that apply]:

              a. ____ Sensitive Commercial Data, such as confidential or proprietary research,

                 development, manufacturing, or commercial or business information, trade secrets,

                 special formulas, company security matters, customer lists, financial data, projected

                 sales data, production data, matters relating to mergers and acquisitions, and pricing

                 data.

              b. ____ Sensitive Personal Data, such as personal identifiers, financial information,

                 tax records, and employer personnel records.

              c. ____ Medical and Legal Records, including medical files and reports.

              d. ____ Non-public criminal history.

         2.      If any party believes a document not described in the above paragraph should

  nevertheless be considered confidential, it may make application to the Court. Such application

  shall only be granted for good cause shown.


                                                   1
Case 1:18-cv-05398-DLI-VMS Document 65-4 Filed 02/05/21 Page 3 of 6 PageID #: 1903




          3.         An attorney for the producing party may designate documents or parts thereof as

  confidential by stamping the word “confidential” on each page. If such information is provided in

  an answer to an interrogatory, the attorney may separately append the information to the main

  body of the interrogatory responses, mark such appendices “confidential,” and incorporate by

  reference the appended material into the responses. At the time of a deposition or within 10 days

  after receipt of the deposition transcript, a party may designate as confidential specific portions of

  the transcript which contain confidential matters under the standards set forth in paragraph (1)

  above. This designation shall be in writing and served upon all counsel. No objection shall be

  interposed at deposition that an answer would elicit confidential information. Transcripts will be

  treated as confidential for this 10-day period. Any portions of a transcript designated confidential

  shall thereafter be treated as confidential in accordance with this Order. The confidential portion

  of the transcript and any exhibits referenced solely therein shall be bound in a separate volume and

  marked “Confidential Information” by the reporter.

          4.         Documents designated “confidential” shall be shown only to the attorneys, parties,

  experts, actual or proposed witnesses, court personnel and other persons necessary to review the

  documents for the prosecution or defense of this lawsuit. Each person who is permitted to see

  confidential documents shall first be shown a copy of this Order and shall further be advised of

  the obligation to honor the confidential designation. Each person who is permitted to see

  confidential documents, who is not a party or an attorney for a party, shall be required to sign an

  agreement to be bound by this Order, attached hereto as Exhibit A. The parties agree that any

  confidential discovery material produced in this litigation may only be used in connection with

  this litigation.




                                                     2
Case 1:18-cv-05398-DLI-VMS Document 65-4 Filed 02/05/21 Page 4 of 6 PageID #: 1904




         5.      Review of the confidential documents and information by counsel, experts, or

  consultants for the litigants in the litigation shall not waive the confidentiality of the documents or

  objections to production.

         6.      The inadvertent, unintentional, or in camera disclosure of a confidential document

  and information shall not generally be deemed a waiver, in whole or in part, of any party’s claims

  of confidentiality. If at any time prior to trial, a producing party realizes that some portion(s) of

  the discovery material that the party produced should be designated as “confidential,” the party

  may so designate by apprising all parties in writing, and providing that the material has not already

  been published or otherwise disclosed, such portion(s) shall thereafter be treated as confidential

  under this Order.

         7.      If a party believes that a document designated or sought to be designated

  confidential by the producing party does not warrant such designation, the party shall first make a

  good-faith effort to resolve such a dispute with opposing counsel. In the event that such a dispute

  cannot be resolved by the parties, either party may apply to the Court for a determination as to

  whether the designation is appropriate. The document shall remain confidential until the Court

  rules on the application. The burden rests on the party seeking confidentiality to demonstrate that

  such designation is proper.

         8.      The parties shall comply with the Eastern District of New York’s Steps for E-Filing

  Sealed Documents in Civil cases, located at

  https://www.nyed.uscourts.gov/sites/default/files/forms/EfilingSealedCV.pdf, if they wish to

  move to file a document under seal.

         9.      Within sixty (60) days after the final termination of this litigation by settlement or

  exhaustion of all appeals, all confidential material shall be returned to the respective producing



                                                    3
Case 1:18-cv-05398-DLI-VMS Document 65-4 Filed 02/05/21 Page 5 of 6 PageID #: 1905




  parties or destroyed by the recipients. Notwithstanding anything to the contrary, counsel of record

  for the Parties may retain one copy of documents constituting work product, a copy of pleadings,

  motion papers, discovery responses, deposition transcripts and deposition and trial exhibits.

         10.     This Order is entered into without prejudice to the right of any Party or non-party

  to seek relief from, or modification of, this Order or any provisions thereof by application to the

  Court or to challenge any designation of confidentiality as inappropriate.

         11.     In any application to the Court referred to or permitted by this Order, the Court may

  exercise discretion in determining whether the prevailing party in such a dispute may recover the

  costs incurred by it and, if so, the amount to be awarded.

         12.     This Court shall retain jurisdiction over all persons subject to this Order to the

  extent necessary to enforce any obligations arising hereunder.

  Dated: New York, New York
         February 2, 2021

  JOHNREICHMANLAW LLC                                  OLASOV LLP


  By:                                                  By:
  John H. Reichman                                     David M. Olasov
  David Yeger, Of Counsel                              485 Madison Avenue, 7th Fl.
  56 Oakwood Avenue                                    New York, New York 10022
  Montclair, New York 07043                            (212) 588-0540
  (917) 626-8025                                       dolasov@olasov.com
  john@johnreichmanlaw.com                             Attorneys for Plaintiff
  david@yegeresq.com
  Attorneys for Defendant


  Dated: Brooklyn, New York
         February ____, 2021


                                                       VERA M. SCANLON
                                                 UNITED STATES MAGISTRATE JUDGE


                                                   4
Case 1:18-cv-05398-DLI-VMS Document 65-4 Filed 02/05/21 Page 6 of 6 PageID #: 1906




                                              EXHIBIT A

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ROSLYN LA LIBERTE,                                     Case No.: 1:18-cv-05398-DLI-VMS

                                     Plaintiff,          AGREEMENT WITH RESPECT TO
                                                         CONFIDENTIAL INFORMATION
                      - against -

  JOY REID,

                                     Defendant.

  I,                                                     , state that:

  1. My address is                                                                                   .

  2. My present occupation or job description is                                                     .

  3. I have received a copy of the Confidentiality Order (the “Order”) entered in the above-entitled

       action on                                                                                     .

  4. I have carefully read and understand the provisions of the Order.

  5. I will comply with all of the provisions of the Order.

  6. I will hold in confidence, will not disclose to anyone not qualified under the Order, and will

       use only for purposes of this action, any confidential information that is disclosed to me.

  7. I will return all confidential information that comes into my possession, and documents or

       things that I have prepared relating thereto, to counsel for the party by whom I am employed

       or retained, or to counsel from whom I received the confidential information.

  8. I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the Order in

       this action.

   Dated:




                                                    5
